2018 IL App (3d) 180089

                                 Opinion filed July 11, 2018
     ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2018

     In re C.H.,                                        )      Appeal from the Circuit Court
                                                        )      of the 12th Judicial Circuit,
            a Minor,                                    )      Will County, Illinois
                                                        )

     (The People of the State of Illinois,              )

                                                        )

     Petitioner-Appellee,                               )

                                                        )

            v. 	                                        )
                                                        )      Appeal No. 3-18-0089

     Stephanie H., Bradley P., and Whom It              )      Circuit No. 16-JA-1 

     May Concern,                                       )

                                                        )
            Respondents, 	                              )

                                                        )

                                                        )

     (Joseph K. and Hattie K.,	                         )

                                                        )
                                                  Honorable

           Appellants)).                                )
                                                  Paula A. Gomora

                                                  Judge, Presiding

     _____________________________________________________________________________

           JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
           Justices McDade and Wright concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                   OPINION


¶1          In the course of juvenile proceedings concerning C.H., the trial court made a finding it

     was not in the best interest of or appropriate with the permanency goal that C.H. be returned to
     the foster home of appellants Joseph and Hattie K. This ruling resulted in the dismissal of the

     administrative appeal Joseph and Hattie had filed with the Department of Children and Family

     Services to contest the removal of C.H. from their care. Joseph and Hattie moved to intervene

     and to be heard in juvenile proceedings and moved to vacate the trial court’s finding. The trial

     court granted them a right to be heard but denied their motions to intervene and to vacate. They

     appealed. The State moved to dismiss the appeal based on lack of standing. We find Joseph and

     Hattie lack standing and dismiss the appeal.

¶2                                                  FACTS

¶3          On January 2, 2016, C.H., who was born November 11, 2015, was removed from the

     custody of her mother and placed with Joseph and Hattie K., licensed foster parents with the

     Department of Children and Family Services (DCFS). Reports filed in the juvenile proceedings

     by the DCFS caseworker indicated C.H. was doing well in her foster placement and had bonded

     with Joseph and Hattie. On April 19, 2017, C.H. and another unrelated foster child were removed

     from the foster home based on allegations of animal cruelty concerning the family dog.

¶4          Joseph and Hattie sought a placement review appeal with DCFS, where the decision was

     made that C.H. should remain out of their foster home. They filed an administrative appeal of the

     placement decision. DCFS also began an investigation regarding Joseph and Hattie’s foster

     license and informed them the license was going to be revoked. Joseph and Hattie appealed the

     revocation decision and sought to join the placement appeal with it. DCFS thereafter determined

     not to revoke their foster license. Joseph and Hattie scheduled the administrative appeal for

     November 17, 2017.

¶5          A DCFS report indicated that C.H. was adjusting well to her new foster home and

     bonding with the foster family, who were willing to adopt her. The State filed a motion to


                                                      2

     terminate the parental rights of C.H.’s parents, and based on the motion, the court found C.H.’s

     parents unfit and that it was in C.H.’s best interests that their parental rights be terminated. On

     November 17, 2017, during a status hearing in the juvenile proceedings, the court found that a

     return of C.H. to Joseph and Hattie was not in her best interest or appropriate to achieve the

     permanency goal of adoption. The order was immediately transmitted to the administrative

     hearing officer, who dismissed the administrative appeal in the middle of the hearing per the

     administrative rules. See 89 Ill. Adm. Code 337.110(a)(4) (2016).

¶6            On December 4, 2017, Joseph and Hattie moved to be heard or to intervene in the

     juvenile proceedings and moved to vacate the November 17, 2017, order. Joseph and Hattie were

     allowed to argue their positions. The trial court denied Joseph and Hattie’s motion to vacate,

     finding the November 17 order stood and denied their motion to intervene. They timely

     appealed. The State sought to dismiss the appeal. We took the State’s motion with the case.

¶7                                               ANALYSIS

¶8            On appeal, Joseph and Hattie argue the trial court’s ruling violated their rights as foster

     parents. We first address the State’s motion to dismiss the appeal. The State argues that Joseph

     and Hattie lack standing to maintain this appeal because they were not parties in the proceedings

     below.

¶9            Any party or an attorney representing a party may appeal an adverse final decision

     entered by the trial court. Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017). Standing requires some

     injury to a legally recognized right. Greer v. Illinois Housing Development Authority, 122 Ill. 2d
462, 492 (1988). “The essence of the inquiry concerning standing is whether the litigant *** is

     entitled to have the court decide the merits of a dispute or a particular issue.” Powell v. Dean

     Foods Co., 2012 IL 111714, ¶ 36. To determine standing, the court must decide whether the


                                                       3

       relief granted would benefit the party. In re Nitz, 317 Ill. App. 3d 119, 122 (2000). We review

       de novo whether a party has standing. Powell, 2012 IL 111714, ¶ 35.

¶ 10           Former foster parents have a right to be heard in the juvenile proceedings but they do not

       become parties to the proceedings. 705 ILCS 405/1-5(2)(a) (West 2016). Necessary parties to a

       juvenile proceeding include parents or legal guardians but not foster parents. In re A.H., 195 Ill.
2d 408, 424 (2001).

¶ 11           As former foster parents, Joseph and Hattie were entitled to a right to be heard in the

       juvenile proceedings, which the trial court granted them. They were provided the opportunity

       and argued their motion to vacate the trial court’s November 17 order which ruled against

       returning C.H. to Joseph and Hattie’s home. The right to be heard does not afford Joseph and

       Hattie’s party status or the right to appeal the trial court’s ruling. See Nitz, 317 Ill. App. 3d at 122

       (“any party to a case may seek appellate review from a final judgment that is adverse to his

       interests”); Vece v. De Biase, 31 Ill. 2d 542, 545 (1964) (nonparty to the record must establish

       his or her interest in the proceeding as a prerequisite to an appeal).

¶ 12           Nonparties may have standing where they have “a direct, immediate and substantial

       interest in the subject matter of the litigation which would be prejudiced by the judgment or

       benefit by its reversal.” St. Mary of Nazareth Hospital v. Kuczaj, 174 Ill. App. 3d 268, 271

       (1988). A nonparty is prejudiced where his legal right is affected by the challenged order.

       McDonald’s Corp. v. Blotnik, 28 Ill. App. 3d 732, 734 (1975). A “ ‘speculative, theoretical,

       inconsequential or remote’ ” interest is insufficient to afford a party appeal rights. Board of

       Trustees of Community College District No. 508 v. Rosewell, 262 Ill. App. 3d 938, 955 (1992)

       (quoting In re Johnson, 53 Ill. App. 3d 921, 923 (1977)).




                                                          4

¶ 13           Joseph and Hattie maintain they have standing even as nonparties to the trial court action

        because they have a direct, immediate and substantial interest in the placement of C.H. in their

        foster home. We disagree. They do not have any rights to continue to foster C.H. Benz v.

        Department of Children & Family Services, 2015 IL App (1st) 130414, ¶ 38 (foster parents do

        not have a liberty interest in their foster children (citing In re A.H., 195 Ill. 2d at 423)); Johnson

        v. Burnett, 182 Ill. App. 3d 574, 582 (1989) (foster parents do not have constitutionally protected

        liberty interests in the continued care of foster children). Because they have no legal right to

        foster C.H., Joseph and Hattie cannot demonstrate any prejudice they would suffer as a result of

        the trial court’s ruling. Their foster license was back in good standing and their home was

        available to shelter other foster children. As former foster parents, they do not have a direct,

        immediate or substantial interest in the juvenile proceeding concerning C.H., despite their desire

        for her to return to their home.

¶ 14	          Joseph and Hattie’s reliance on In re C.C., 2011 IL 111795, is misplaced. The court there

        did not reach the merits of a case by a previous foster parent but instead considered the status of

        the children’s former guardian, from whom the children had been removed due to neglect. Id.

        ¶ 23. At issue was the former guardian’s status in the juvenile proceedings. Id. ¶ 29. The

        reviewing court acknowledged the former guardian’s right to be heard based on her prior status

        but concluded that she was not a party to the proceedings. Id. ¶ 35. Joseph and Hattie also rely on

        the Foster Parent Law (20 ILCS 520/1 et seq. (West 2016)), which provides them certain rights

        as foster parents. Those rights include the right to an administrative appeal. 20 ILCS 520/1­

        15(13) (West 2016). We acknowledge the trial court’s ruling resulted in a dismissal of the

        administrative appeal, but the appeal of that decision is not before us. We find Joseph and Hattie

        lack standing to bring this appeal and we dismiss it on that basis.


                                                          5

¶ 15                                    CONCLUSION

¶ 16   For the foregoing reasons, the appeal is dismissed.

¶ 17   Appeal dismissed.




                                                6